Citation Nr: 1134989	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to status as the surviving spouse of the Veteran for purposes of dependency and indemnity compensation (DIC), death pension, accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January1978.  He died in August 2007.

This case comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to DIC, death pension, and accrued benefits because it found that the appellant was not the surviving spouse of the Veteran.

In September 2009, the appellant testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the appellant's representative filed a motion to remand this case for a videoconference hearing.  The representative attached a handwritten note from the appellant in which she appeared to request a hearing at the RO, i.e., a Travel Board hearing.

Although the appellant did not request a Board hearing in her November 2009 substantive appeal, an appellant has 90 days from notice of certification of an appeal to the Board to request a personal hearing.  38 C.F.R. § 20.1304(a) (2010).  Notification of certification in this case was in July 2011.  As the appellant's request was within the 90 day period, she is entitled to a Board hearing.  The RO should determine whether the appellant desires a videoconference hearing or Travel Board hearing, and schedule the appropriate hearing.

Accordingly, the case is REMANDED for the following action:

Determine whether the appellant desires a Travel Board hearing or videoconference hearing, and schedule the appropriate hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


